Exhibit 10.1

SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement, dated as of September 2, 2011 (this “Agreement”)
by and among Discovery Gold Ghana Limited, a company organized under the laws of
Ghana (“DGG”), the stockholders of DGG (the “DGG Stockholders”), Norman Cay
Development, Inc., a Nevada corporation (“NCDI”), and the majority stockholder
of NCDI (the “NCDI Controlling Stockholder”).

 

WHEREAS, NCDI has evaluated its current and prospective business operations and
has determined that in order to create value for its shareholders it is
necessary to explore alternative business opportunities. Accordingly, NCDI began
discussions with DGG relating to its operations and opportunities; and,




WHEREAS, DGG is a party to that certain Agreement for Assignment of Option
Interest (the “Option Assignment Agreement”), by and among Xtra-Gold Exploration
Limited, Xtra-Gold Resources Corp. (collectively Xtra-Gold Exploration and
Xtra-Gold Resources are referred to hereinafter as “Xtra-Gold”), Adom Mining
Company Limited (“Adom”) and DGG, pursuant to which DGG was assigned an
exclusive option, originally assigned to Xtra-Gold by Adom (the “Original
Assignment”), relating to certain mineral concessions situated in the Edum Banso
area of the Western Region of Ghana pursuant to a prospecting license for gold
dated May 8, 1991 issued by the Government of Ghana to Adom. Pursuant to the
terms and conditions of the Option Assignment Agreement, Xtra-Gold agreed to
sell, assign and transfer 100% of its right, title and interest in the Original
Assignment to DGG, Adom agreed to the assignment.




WHEREAS, the DGG Majority Stockholders own 100% of the issued and outstanding
ordinary shares of DGG; and,

 

WHEREAS, (i) the DGG Majority Stockholders and DGG believe it is in the best
interests of DGG and its stockholders to exchange one hundred percent (100%) of
the issued and outstanding ordinary shares of DGG (the “DGG Shares”) for
$100,000 cash and 17,500,000 newly-issued shares of common stock, $0.001 par
value per share, of NCDI, as set forth on Schedule I hereto which, at the time
of issuance will represent approximately 17.49% of the issued and outstanding
shares of NCDI Common Stock (the “NCDI Shares”), and (ii) NCDI believes it is in
its best interest and the best interest of its stockholders to acquire the DGG
Shares in exchange for the NCDI Shares, all upon the terms and subject to the
conditions set forth in this Agreement (the “Share Exchange”); and,

 

WHEREAS, it is the intention of the parties that this Share Exchange shall
qualify as a tax-free reorganization under Section 354 of the Internal Revenue
Code of 1986, as amended (the “Code”). Notwithstanding the foregoing or anything
else to the contrary contained in this Agreement, the parties acknowledge and
agree that no party is making any representation or warranty as to the
qualification of the Share Exchange as a reorganization under Section 354 of the
Code or as to the effect, if any, that any transaction consummated prior to the
Closing Date has or may have on any such reorganization status. The parties
acknowledge and agree that each (i) has had the opportunity to obtain
independent legal and tax advice with respect to the transaction contemplated by
this Agreement, and (ii) is responsible for paying its own Taxes, including
without limitation, any adverse Tax consequences that may result if the
transaction contemplated by this Agreement is not determined to qualify as a
reorganization under Section 354 of the Code; and,




WHEREAS, the Share Exchange shall qualify as a transaction in securities exempt
from registration or qualification under the Securities Act of 1933, as amended
and in effect on the date of this Agreement (the “Securities Act”); and,

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:

 





--------------------------------------------------------------------------------




ARTICLE I

 

EXCHANGE OF DGG SHARES FOR NCDI SHARES

 

Section 1.1  Agreement to Exchange DGG Shares for NCDI Shares. On the Closing
Date (as hereinafter defined) and upon the terms and subject to the conditions
set forth in this Agreement, the DGG Shareholders shall assign, transfer, convey
and deliver the DGG Shares to NCDI.  In consideration and exchange for the DGG
Shares, NCDI shall issue, transfer, convey and deliver the NCDI Shares to the
DGG Shareholders.

  

Section 1.2  Closing and Actions at Closing. The closing of the Share Exchange
(the “Closing”) shall take place remotely via the exchange of documents and
signatures at 10:00 a.m. Pacific Time on the day the conditions to closing set
forth in Articles V and VI herein have been satisfied or waived, or at such
other time and date as the parties hereto shall agree in writing (the “Closing
Date”).




ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF NCDI

 

NCDI represents, warrants and agrees that all of the statements in the following
subsections of this Article II are true and complete as of the date hereof.

 

Section 2.1  Corporate Organization

 

A.

NCDI is a corporation duly organized, validly existing and in good standing
under the laws of Nevada, and has all requisite corporate power and authority to
own its properties and assets and governmental licenses, authorizations,
consents and approvals to conduct its business as now conducted and is duly
qualified to do business and is in good standing in each jurisdiction in which
the nature of its activities makes such qualification and being in good standing
necessary, except where the failure to be so qualified and in good standing will
not have a Material Adverse Effect on the activities, business, operations,
properties, assets, condition or results of operation of NCDI. “Material Adverse
Effect” means, when used with respect to NCDI, any event, occurrence, fact,
condition, change or effect, which, individually or in the aggregate, would
reasonably be expected to be materially adverse to the business, operations,
properties, assets, condition (financial or otherwise), or operating results of
NCDI, or materially impair the ability of NCDI to perform its obligations under
this Agreement, excluding any change, effect or circumstance resulting from (i)
the announcement, pendency or consummation of the transactions contemplated by
this Agreement, or (ii) changes in the United States securities markets
generally.

 

B. 

Copies of the Articles of Incorporation and Bylaws of NCDI with all amendments
thereto, as of the date hereof (the “NCDI Charter Documents”), have been
furnished to the DGG Shareholders and to DGG, and such copies are accurate and
complete as of the date hereof. The minute books of NCDI are current as required
by law, contain the minutes of all meetings of the NCDI Board and stockholders
of NCDI from its date of incorporation to the date of this Agreement, and
adequately reflect all material actions taken by the NCDI Board and stockholders
of NCDI. NCDI is not in violation of any of the provisions of the NCDI Charter
Documents.








2




--------------------------------------------------------------------------------

 

Section 2.2  Capitalization of NCDI.

 

A. 

The authorized capital stock of NCDI consists of 250,000,000 shares authorized
as Common Stock, par value $0.0001, of which 97,500,000 shares of Common Stock
are issued and outstanding, immediately prior to this Share Exchange.  There are
no preferred shares issued and outstanding.

 

B. 

All of the issued and outstanding shares of Common Stock of NCDI immediately
prior to this Share Exchange are, and all shares of Common Stock of NCDI when
issued in accordance with the terms hereof will be, duly authorized, validly
issued, fully paid and non-assessable, have been issued in compliance with all
applicable U.S. federal and state securities laws and state corporate laws, and
have been issued free of preemptive rights of any security holder. There are no
registration or anti-dilution rights, and there is no voting trust, proxy,
rights plan, anti-takeover plan or other agreement or understanding to which
NCDI is a party or by which it is bound with respect to any equity security of
any class of NCDI. NCDI is not a party to, and it has no knowledge of, any
agreement restricting the transfer of any shares of the capital stock of
NCDI.  The issuance of all of the shares of NCDI described in this Section 2.2
have been, or will be, as applicable, in compliance with U.S. federal and state
securities laws and state corporate laws and no stockholder of NCDI has any
right to rescind or bring any other claim against NCDI for failure to comply
with the Securities Act of 1933, as amended (the “Securities Act”), or state
securities laws.

 

C.

There are no outstanding contractual obligations (contingent or otherwise) of
NCDI to retire, repurchase, redeem or otherwise acquire any outstanding shares
of capital stock of, or other ownership interests in, NCDI or to provide funds
to or make any investment (in the form of a loan, capital contribution or
otherwise) in any other person.

 

Section 2.3 Subsidiaries and Equity Investments. NCDI does not own, beneficially
or of record, any shares of any other corporation. 




Section 2.4 Authorization, Validity and Enforceability of Agreements. NCDI has
all corporate power and authority to execute and deliver this Agreement and all
agreements, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement to perform its
obligations hereunder and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement by NCDI and the
consummation by NCDI of the transactions contemplated hereby and thereby, have
been duly authorized by all necessary corporate action of NCDI, and no other
corporate proceedings on the part of NCDI are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby and thereby.
This Agreement constitutes the valid and legally binding obligation of NCDI and
is enforceable in accordance with its terms, except as such enforcement may be
limited by general equitable principles, or by bankruptcy, insolvency and other
similar laws affecting the enforcement of creditors rights generally. NCDI does
not need to give any notice to, make any filings with, or obtain any
authorization, consent or approval of any government or governmental agency or
other person in order for it to consummate the transactions contemplated by this
Agreement, other than filings that may be required or permitted under states
securities laws, the Securities Act and/or the Exchange Act resulting from the
issuance of the NCDI Shares or securities in connection with the Private
Placement.




Section 2.5  No Conflict or Violation. Neither the execution and delivery of
this Agreement by NCDI, nor the consummation by NCDI of the transactions
contemplated hereby will: (i) contravene, conflict with, or violate any
provision of the NCDI Charter Documents; (ii) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restriction of any government, governmental agency, court, administrative panel
or other tribunal to which NCDI is subject, (iii) conflict with, result in a
breach of, constitute a default (or an event or condition which, with notice or
lapse of time or both, would constitute a default) under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which NCDI is a party or by which it is
bound, or to which any of its assets or properties are subject; or (iv) result
in or require the creation or imposition of any encumbrance of any nature upon
or with respect to any of NCDI’s assets, including without limitation the NCDI
Shares.





3




--------------------------------------------------------------------------------

 

Section 2.6  Litigation. There is no action, suit, proceeding or investigation
(“Action”) pending or, to the knowledge of NCDI, currently threatened against
NCDI or any of its affiliates, that may affect the validity of this Agreement or
the right of NCDI to enter into this Agreement or to consummate the transactions
contemplated hereby or thereby. There is no Action pending or, to the knowledge
of NCDI, currently threatened against NCDI or any of its affiliates, before any
court or by or before any governmental body or any arbitration board or
tribunal, nor is there any judgment, decree, injunction or order of any court,
governmental department, commission, agency, instrumentality or arbitrator
against NCDI or any of its affiliates. Neither NCDI nor any of its affiliates is
a party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality. There is no Action
by NCDI or any of its affiliates relating to NCDI currently pending or which
NCDI or any of its affiliates intends to initiate.




Section 2.7  Compliance with Laws. NCDI has been and is in compliance with, and
has not received any notice of any violation of any, applicable law, order,
ordinance, regulation or rule of any kind whatsoever, including without
limitation the Securities Act, the Exchange Act, the applicable rules and
regulations of the SEC or the applicable securities laws and rules and
regulations of any state.

 

Section 2.8  Financial Statements; SEC Filings.

 

A. 

NCDI’s financial statements (the “Financial Statements”) contained in its
periodic reports filed with the SEC have been prepared in accordance with
generally accepted accounting principles applicable in the United States of
America (“U.S. GAAP”) applied on a consistent basis throughout the periods
indicated, except that those Financial Statements that are not audited do not
contain all footnotes required by U.S. GAAP. The Financial Statements fairly
present the financial condition and operating results of NCDI as of the dates,
and for the periods, indicated therein, subject to normal year-end audit
adjustments. NCDI has no material liabilities (contingent or otherwise). NCDI is
not a guarantor or indemnitor of any indebtedness of any other person, entity or
organization. NCDI maintains a standard system of accounting established and
administered in accordance with U.S. GAAP.

 

B.

NCDI has timely made all filings with the SEC that it has been required to make
under the Securities Act and the Exchange Act (the “Public Reports”). To the
best of its knowledge, each of the Public Reports has complied in all material
respects with the applicable provisions of the Securities Act, the Exchange Act,
and the Sarbanes/Oxley Act of 2002 (the “Sarbanes/Oxley Act”) and/or regulations
promulgated thereunder.  There is no revocation order, suspension order,
injunction or other proceeding or law affecting the trading of NCDI’s Common
Stock, it being acknowledged that none of NCDI’s securities are approved or
listed for trading on any exchange or quotation system.

 

Section 2.9  Books, Financial Records and Internal Controls. All the accounts,
books, registers, ledgers, NCDI Board minutes and financial and other records of
whatsoever kind of NCDI have been fully, properly and accurately kept and
completed; there are no material inaccuracies or discrepancies of any kind
contained or reflected therein; and they give and reflect a true and fair view
of the financial, contractual and legal position of NCDI. NCDI maintains a
system of internal accounting controls sufficient, in the judgment of NCDI, to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate actions are taken
with respect to any differences.

 

Section 2.10  Employee Benefit Plans. NCDI does not have any “Employee Benefit
Plan” as defined in the U.S. Employee Retirement Income Security Act of 1974 or
similar plans under any applicable laws.




Section 2.11  No Broker Fees. No brokers, finders or financial advisory fees or
commissions will be payable by or to NCDI or any of their affiliates with
respect to the transactions contemplated by this Agreement.








4




--------------------------------------------------------------------------------




Section 2.12  No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or anticipated by NCDI to arise,
between NCDI and any accountants and/or lawyers formerly or presently engaged by
NCDI. NCDI is current with respect to fees owed to its accountants and lawyers.

 

Section 2.13  No Integrated Offering. NCDI does not have any registration
statement pending before the Commission or currently under the Commission’s
review and since the Closing Date, except as contemplated under this Agreement,
NCDI has not offered or sold any of its equity securities or debt securities
convertible into shares of Common Stock.




ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF DGG

 

DGG represents, warrants and agrees that all of the statements in the following
subsections of this Article III, pertaining to DGG, are true and complete as of
the date hereof.

 

Section 3.1  Incorporation.  DGG is a company duly incorporated, validly
existing, and in good standing under the laws of the country of Ghana and has
the corporate power and is duly authorized under all applicable laws,
regulations, ordinances, and orders of public authorities to carry on its
business in all material respects as it is now being conducted.  The execution
and delivery of this Agreement does not, and the consummation of the
transactions contemplated hereby will not, violate any provision of DGG’s
Articles of Incorporation or Bylaws, or similar documents.  DGG has taken all
actions required by law, its Articles of Incorporation or bylaws, or otherwise
to authorize the execution and delivery of this Agreement.  DGG has full power,
authority, and legal capacity and has taken all action required by law, its
Articles of Incorporation or Bylaws, and otherwise to consummate the
transactions herein contemplated.

 

Section 3.2  Authorized Shares.  The number of shares which DGG is authorized to
issue consists of shares of Common Stock, consisting of 17,500,000 shares of
common stock, par value of $0.001 per share.  There are 87,500 shares of common
stock issued and outstanding.  The issued and outstanding shares are validly
issued, fully paid, and non-assessable and not issued in violation of the
preemptive or other rights of any person.

 

Section 3.3  Subsidiaries and Predecessor Corporations.   DGG does not directly
or indirectly own any capital stock or other securities of, or any beneficial
ownership interest in, or hold any equity or similar interest, or have any
investment in any corporation, limited liability company, partnership, limited
partnership, joint venture or other company, person or other entity.

 

Section 3.4  Financial Statements. DGG has kept all books and records since
inception and such audited financial statements have been prepared in accordance
with generally accepted accounting principles consistently applied throughout
the periods involved. The balance sheets are true and accurate and present
fairly as of their respective dates the financial condition of DGG.  As of the
date of such balance sheets, except as and to the extent reflected or reserved
against therein, DGG had no liabilities or obligations (absolute or contingent)
which should be reflected in the balance sheets or the notes thereto prepared in
accordance with generally accepted accounting principles, and all assets
reflected therein are properly reported and present fairly the value of the
assets of DGG, in accordance with generally accepted accounting principles. The
statements of operations, stockholders’ equity and cash flows reflect fairly the
information required to be set forth therein by generally accepted accounting
principles.

 

DGG has duly and punctually paid all Governmental fees and taxation which it has
become liable to pay and has duly allowed for all taxation reasonably
foreseeable and is under no liability to pay any penalty or interest in
connection with any claim for governmental fees or taxation and DGG has made any
and all proper declarations and returns for taxation purposes and all
information contained in such declarations and returns is true and complete and
full provision or reserves have been made in its financial statements for all
Governmental fees and taxation.

 

The books and records, financial and otherwise, of DGG are, in all material
aspects, complete and correct and have been maintained in accordance with good
business and accounting practices.




All of DGG’s assets are reflected on its financial statements, and DGG has no
material liabilities, direct or indirect, matured or unmatured, contingent or
otherwise.





5




--------------------------------------------------------------------------------

 

Section 3.5  Information. The information concerning DGG set forth in this
Agreement is complete and accurate in all material respects and does not contain
any untrue statement of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading.




Section 3.6  Absence of Certain Changes or Events. Since its inception, (a)
there has not been any material adverse change in the business, operations,
properties, assets, or condition (financial or otherwise) of DGG; and (b) DGG
has not (i) declared or made, or agreed to declare or make, any payment of
dividends or distributions of any assets of any kind whatsoever to stockholders
or purchased or redeemed, or agreed to purchase or redeem, any of its shares;
(ii) made any material change in its method of management, operation or
accounting, (iii) entered into any other material transaction other than sales
in the ordinary course of its business; or (iv) made any increase in or adoption
of any profit sharing, bonus, deferred compensation, insurance, pension,
retirement, or other employee benefit plan, payment, or arrangement made to,
for, or with its officers, directors, or employees; and

 

Section 3.7  Litigation and Proceedings. There are no actions, suits,
proceedings, or investigations pending or, to the knowledge of DGG after
reasonable investigation, threatened by or against  DGG or affecting DGG or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any
kind.  DGG does not have any knowledge of any material default on its part with
respect to any judgment, order, injunction, decree, award, rule, or regulation
of any court, arbitrator, or governmental agency or instrumentality or of any
circumstances

 

Section 3.8  No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of any indenture, mortgage, deed of
trust, or other material agreement, or instrument to which DGG is a party or to
which any of its assets, properties or operations are subject.

 

Section 3.9  Compliance With Laws and Regulations. To the best of its knowledge,
DGG has complied with all applicable statutes and regulations of any federal,
state, or other governmental entity or agency thereof, except to the extent that
noncompliance would not materially and adversely affect the business,
operations, properties, assets, or condition of DGG or except to the extent that
noncompliance would not result in the occurrence of any material liability for
DGG.  This compliance includes, but is not limited to, the filing of all reports
to date with federal and state securities authorities.

 

Section 3.10  Approval of Agreement. The Board of Directors of DGG has
authorized the execution and delivery of this Agreement by DGG and has approved
this Agreement and the transactions contemplated hereby.

 

Section 3.11 Valid Obligation. This Agreement and all agreements and other
documents executed by DGG in connection herewith constitute the valid and
binding obligation of DGG, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.




Section 3.12 Option Assignment Agreement. DGG represents and warrants that it
owns an exclusive option relating to certain mineral concessions situated in the
Edum Banso area of the Western Region of Ghana and that Xtra-Gold agreed to
sell, assign and transfer 100% of its right, title and interest in the option to
DGG.








6




--------------------------------------------------------------------------------




ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF DGG SHAREHOLDERS

 

The DGG Shareholders hereby represents and warrants to NCDI:

 

Section 4.1 Authority. The DGG Shareholders have the right, power, authority and
capacity to execute and deliver this Agreement to which the DGG Shareholders is
a party, to consummate the transactions contemplated by this Agreement to which
the DGG Shareholders is a party, and to perform the DGG Shareholders’
obligations under this Agreement to which the DGG Shareholders is a party. This
Agreement has been duly and validly authorized and approved, executed and
delivered by the DGG Shareholders.

 

Section 4.2  No Conflict. Neither the execution or delivery by the DGG
Shareholders of this Agreement to which the DGG Shareholders is a party nor the
consummation or performance by the DGG Shareholders of the transactions
contemplated hereby or thereby will, directly or indirectly, (a) contravene,
conflict with, or result in a violation of any provision of the organizational
documents of the DGG Shareholders (if the DGG Shareholders is not a natural
person); (b) contravene, conflict with, constitute a default (or an event or
condition which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination or acceleration of, any agreement
or instrument to which the DGG Shareholders is a party or by which the
properties or assets of the DGG Shareholders are bound; or (c) contravene,
conflict with, or result in a violation of, any Law or Order to which the DGG
Shareholders, or any of the properties or assets of the DGG Shareholders, may be
subject.

 

Section 4.3  Litigation. There is no pending Action against the DGG Shareholders
that involves the DGG Shares or that challenges, or may have the effect of
preventing, delaying or making illegal, or otherwise interfering with, any of
the transactions contemplated by this Agreement or the business of DGG and, to
the knowledge of the DGG Shareholders, no such Action has been threatened, and
no event or circumstance exists that is reasonably likely to give rise to or
serve as a basis for the commencement of any such Action.

 

Section 4.4  Acknowledgment. The DGG Shareholders understands and agrees that
the NCDI Shares to be issued pursuant to this Agreement have not been registered
under the Securities Act or the securities laws of any state of the U.S. and
that the issuance of the NCDI Shares is being effected in reliance upon an
exemption from registration afforded either under Section 4(2) of the Securities
Act for transactions by an issuer not involving a public offering or Regulation
D promulgated thereunder or Regulation S for offers and sales of securities
outside the U.S.

 

Section 4.5  Stock Legends. The DGG Shareholders hereby agrees with NCDI as
follows:

 

A. 

Securities Act Legend Accredited Investors. The certificates evidencing the NCDI
Shares issued to the DGG Shareholders will bear the following legend:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (3) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S PROMULGATED UNDER THE SECURITIES ACT, AND BASED ON AN OPINION OF
COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY,
THAT THE PROVISIONS OF REGULATION S HAVE BEEN SATISFIED.





7




--------------------------------------------------------------------------------

 

B. 

Other Legends. The certificates representing such NCDI Shares, and each
certificate issued in transfer thereof, will also bear any other legend required
under any applicable law, including, without limitation, any U.S. state
corporate and state securities law, or contract.

 

C.

 Opinion. The DGG Shareholders shall not transfer any or all of the NCDI Shares
pursuant to Rule 144, under the Securities Act, Regulation S or absent an
effective registration statement under the Securities Act and applicable state
securities law covering the disposition of the NCDI Shares, without first
providing NCDI with an opinion of counsel (which counsel and opinion are
reasonably satisfactory to the NCDI) to the effect that such transfer will be
made in compliance with Rule 144, under the Securities Act, Regulation S or will
be exempt from the registration and the prospectus delivery requirements of the
Securities Act and the registration or qualification requirements of any
applicable U.S. state securities laws.

 

Section 4.6  Ownership of Shares. The DGG Shareholders are both the record and
beneficial owner of the DGG Shares. The DGG Shareholders is not the record or
beneficial owner of any other shares of DGG. The DGG Shareholders has and shall
transfer at the Closing, good and marketable title to the DGG Shares, free and
clear of all liens, claims, charges, encumbrances, pledges, mortgages, security
interests, options, rights to acquire, proxies, voting trusts or similar
agreements, restrictions on transfer or adverse claims of any nature whatsoever,
excepting only restrictions on future transfers imposed by applicable law.

 

Section 4.7  Pre-emptive Rights. Subject At Closing, no DGG Shareholders has any
pre-emptive rights or any other rights to acquire any shares of DGG that have
not been waived or exercised.

 

ARTICLE V

 

CONDITIONS TO OBLIGATIONS OF DGG AND THE DGG SHAREHOLDERS

 

The obligations of DGG and the DGG Shareholders to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, at or before the
Closing Date, of the following conditions, any one or more of which may be
waived by DGG and the DGG Shareholders at their sole discretion:

 

Section 5.1  Representations and Warranties of NCDI. All representations and
warranties made by NCDI in this Agreement shall be true and correct in all
material respects on and as of the Closing Date, except insofar as the
representations and warranties relate expressly and solely to a particular date
or period, in which case, subject to the limitations applicable to the
particular date or period, they will be true and correct in all material
respects on and as of the Closing Date with respect to such date or period.

 

Section 5.2  Agreements and Covenants. NCDI shall have performed and complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with on or prior to the Closing Date.

 

Section 5.3  Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.

 

Section 5.4  No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of NCDI shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person, or entity
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.








8




--------------------------------------------------------------------------------

 

Section 5.5  Other Closing Documents. DGG shall have received such certificates,
instruments and documents in confirmation of the representations and warranties
of NCDI, NCDI’s performance of its obligations hereunder, and/or in furtherance
of the transactions contemplated by this Agreement as the DGG Shareholders
and/or their respective counsel may reasonably request.




Section 5.6  No Material Adverse Effect.  There shall not have been any event,
occurrence or development that has resulted in or could result in a Material
Adverse Effect on or with respect to NCDI.

  

ARTICLE VI

 

CONDITIONS TO OBLIGATIONS OF NCDI

 

The obligations of NCDI to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by NCDI in its sole
discretion:

 

Section 6.1  Representations and Warranties of DGG and the DGG Shareholders. All
representations and warranties made by DGG and the DGG Shareholders on behalf of
themselves individually in this Agreement shall be true and correct on and as of
the Closing Date except insofar as the representation and warranties relate
expressly and solely to a particular date or period, in which case, subject to
the limitations applicable to the particular date or period, they will be true
and correct in all material respects on and as of the Closing Date with respect
to such date or period.

 

Section 6.2  Agreements and Covenants. DGG and the DGG Shareholders shall have
performed and complied in all material respects with all agreements and
covenants required by this Agreement to be performed or complied with by each of
them on or prior to the Closing Date.

 

Section 6.3  Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.

 

Section 6.4  No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
DGG shall be in effect; and no action or proceeding before any court or
government or regulatory authority, domestic or foreign, shall have been
instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person, or entity which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.




Section 6.5  Other Closing Documents. NCDI shall have received such
certificates, instruments and documents in confirmation of the representations
and warranties of DGG and the DGG Shareholders, the performance of DGG and the
DGG Shareholders’ respective obligations hereunder and/or in furtherance of the
transactions contemplated by this Agreement as NCDI or its counsel may
reasonably request.











9




--------------------------------------------------------------------------------

 

Section 6.6  Documents. DGG and the DGG Shareholders must deliver to NCDI at the
Closing:

 

A.

 share certificates evidencing the number of DGG Shares, along with executed
share transfer forms transferring such DGG Shares to NCDI;

 

B.

 this Agreement to which the DGG and the DGG Shareholders is a party, duly
executed;

 

C.

 such other documents as NCDI may reasonably request for the purpose of (A)
evidencing the accuracy of any of the representations and warranties of the DGG
and the DGG Shareholders , (B) evidencing the performance of, or compliance by
DGG and the DGG Shareholders with, any covenant or obligation required to be
performed or complied with by DGG and the DGG Shareholders, as the case may be,
(C) evidencing the satisfaction of any condition referred to in this Article VI,
or (D) otherwise facilitating the consummation or performance of any of the
transactions contemplated by this Agreement.

 

Section 6.7  No Claim Regarding Stock Ownership or Consideration. There must not
have been made or threatened by any Person, any claim asserting that such Person
(a) is the holder of, or has the right to acquire or to obtain beneficial
ownership of the DGG Shares, or any other stock, voting, equity, or ownership
interest in, DGG, or (b) is entitled to all or any portion of the NCDI Shares.

 

ARTICLE VII

 

POST-CLOSING AGREEMENTS

 

Section 7.1  SEC Documents. From and after the Closing Date, in the event the
SEC notifies NCDI of its intent to review any Public Report filed prior to the
Closing Date or NCDI receives any oral or written comments from the SEC with
respect to any Public Report filed prior to the Closing Date, NCDI shall
promptly notify the NCDI Controlling Stockholders and the NCDI Controlling
Stockholders shall reasonably cooperate with NCDI in responding to any such oral
or written comments.

 

ARTICLE VIII

 

INDEMNIFICATION

 

Section 8.1 Survival of Provisions. The respective representations, warranties,
covenants and agreements of each of the parties to this Agreement (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) shall expire on the first day
of the one-year anniversary of the Closing Date (the “Survival Period”). The
right to indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or obligation. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, payment of damages, or other remedy based
on such representations, warranties, covenants, and obligations.








10




--------------------------------------------------------------------------------

 

Section 8.2  Indemnification.

 

A.

 Indemnification Obligations in favor of the Controlling Stockholders of NCDI.
From and after the Closing Date until the expiration of the Survival Period, DGG
shall reimburse and hold harmless the NCDI Controlling Stockholder (each such
person and his heirs, executors, administrators, agents, successors and assigns
is referred to herein as a “NCDI Indemnified Party”) against and in respect of
any and all damages, losses, settlement payments, in respect of deficiencies,
liabilities, costs, expenses and claims suffered, sustained, incurred or
required to be paid by any NCDI Indemnified Party, and any and all actions,
suits, claims, or legal, administrative, arbitration, governmental or other
procedures or investigation against any NCDI Indemnified Party, which arises or
results from a third-party claim brought against a NCDI Indemnified Party to the
extent based on a breach of the representations and warranties with respect to
the business, operations or assets of DGG. All claims of NCDI pursuant to this
Section 8.2 shall be brought by the NCDI Controlling Stockholders on behalf of
NCDI and those Persons who were stockholders of NCDI Company immediately prior
to the Closing Date.  In no event shall any such indemnification payments exceed
$100,000 in the aggregate from DGG. No claim for indemnification may be brought
under this Section 8.2(a) unless all claims for indemnification, in the
aggregate, total more than $10,000.




B.

 Indemnification in favor of DGG and the DGG Shareholders. From and after the
Closing Date until the expiration of the Survival Period, the NCDI Controlling
Stockholders will, severally and not jointly, indemnify and hold harmless DGG,
the DGG Shareholders, and their respective officers, directors, agents,
attorneys and employees, and each person, if any, who controls or may “control”
(within the meaning of the Securities Act) any of the forgoing persons or
entities (hereinafter referred to individually as a “DGG Indemnified Person”)
from and against any and all losses, costs, damages, liabilities and expenses
arising from claims, demands, actions, causes of action, including, without
limitation, legal fees, (collectively, “Damages”) arising out of any (i) any
breach of representation or warranty made by NCDI or the NCDI Controlling
Stockholders in this Agreement, and in any certificate delivered by NCDI or the
NCDI Controlling Stockholders pursuant to this Agreement, (ii) any breach by
NCDI or the NCDI Controlling Stockholders of any covenant, obligation or other
agreement made by NCDI or the NCDI Controlling Stockholders in this Agreement,
and (iii) a third-party claim based on any acts or omissions by NCDI or the NCDI
Controlling Stockholders. In no event shall any such indemnification payments
exceed $100,000 in the aggregate from all NCDI Controlling Stockholders.  No
claim for indemnification may be brought under this Section 8.2(b) unless all
claims for indemnification, in the aggregate, total more than $10,000.




ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

Section 9.1  Publicity. No party shall cause the publication of any press
release or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other parties, unless a press
release or announcement is required by law. If any such announcement or other
disclosure is required by law, the disclosing party agrees to give the
non-disclosing parties prior notice and an opportunity to comment on the
proposed disclosure.

 

Section 9.2  Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided, however, that no party shall assign or delegate any of the
obligations created under this Agreement without the prior written consent of
the other parties.

 

Section 9.3  Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such fees, costs or expenses.








11




--------------------------------------------------------------------------------

 

Section 9.4  Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been given or
made if in writing and delivered personally or sent by registered or certified
mail (postage prepaid, return receipt requested)or facsimile to the parties at
the following addresses:




If to DGG or the DGG Shareholders, to:

Discovery Gold Ghana Limited

Hse. No. D3/22, Ashonman Estates

Accra, Greater Accra Region

Ghana




If to NCDI or the NCDI Controlling Stockholders, to:

Norman Cay Development, Inc.

4472 Winding Lane

Stevensville, MI 49127

 

With a copy to (which copy shall not constitute notice):

Carrillo Huettel, LLP

c/o NCDI

3033 Fifth Avenue, Suite 400

San Diego, CA 92103




or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.4 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 9.4.

 

Section 9.5  Entire Agreement. This Agreement, together with the exhibits
hereto, represents the entire agreement and understanding of the parties with
reference to the transactions set forth herein and no representations or
warranties have been made in connection with this Agreement other than those
expressly set forth herein or in the exhibits, certificates and other documents
delivered in accordance herewith. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement
and all prior drafts of this Agreement, all of which are merged into this
Agreement. No prior drafts of this Agreement and no words or phrases from any
such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.




Section 9.6  Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.

 

Section 9.7  Titles and Headings. The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.

 

Section 9.8  Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement. Fax and PDF copies
shall be considered originals for all purposes.

 

Section 9.9  Convenience of Forum; Consent to Jurisdiction. The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of
California, County of San Diego and/or the United States District Court for
Southern California, in respect of any matter arising under this Agreement.
Service of process, notices and demands of such courts may be made upon any
party to this Agreement by personal service at any place where it may be found
or giving notice to such party as provided in Section 9.4.





12




--------------------------------------------------------------------------------

 

Section 9.10  Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.

 

Section 9.11  Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of Nevada without giving
effect to the choice of law provisions thereof.

 

Section 9.12  Amendments and Waivers. Except as otherwise provided herein, no
amendment or waiver of any provision of this Agreement shall be valid unless the
same shall be in writing and signed by all of the parties hereto. No waiver by
any party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence.







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

NORMAN CAY DEVELOPMENT, INC.







/s/ Shelley Guidarelli              

Name: Shelly Guidarelli

Title: Chief Executive Officer

 

 

 

DISCOVERY GOLD GHANA LIMITED







/s/ Donald Ross                  

Name: Donald Ross

Title: President

 

 

 

NORMAN CAY DEVELOPMENT, INC. CONTROLLING STOCKHOLDER







/s/ Shelley Guidarelli              

By: Shelly Guidarelli










DGG MAJORITY STOCKHOLDERS

PERCENTAGE

HELD







/s/ Donald Ross                   

By: Donald Ross

94.3%







/s/ X-tra Gold Resources Corp.           

By: X-tra Gold Resources Corp.

5.7%








13


